Name: 2000/685/EC: Commission Decision of 7 November 2000 concerning certain protection measures against Bluetongue in Sicily and Calabria, Italy (notified under document number C(2000) 3194) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  international trade;  regions of EU Member States;  means of agricultural production
 Date Published: 2000-11-09

 Avis juridique important|32000D06852000/685/EC: Commission Decision of 7 November 2000 concerning certain protection measures against Bluetongue in Sicily and Calabria, Italy (notified under document number C(2000) 3194) (Text with EEA relevance) Official Journal L 283 , 09/11/2000 P. 0044 - 0044Commission Decisionof 7 November 2000concerning certain protection measures against Bluetongue in Sicily and Calabria, Italy(notified under document number C(2000) 3194)(Text with EEA relevance)(2000/685/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EC of 26 June 1990 concerning the veterinary and zootechnical checks applicable to intra-Community trade of certain live animals and products for the completion of the internal market(1), has last amended by Directive 92/118/EC(2) and in particular Article 10(4) thereof,Whereas:(1) On 16 October 2000, Italian authorities confirmed cases of Bluetongue in Sicily and Calabria.(2) Following outbreaks in Sardinia the Commission adopted Decision 2000/598/EC(3) concerning certain protection measures against Bluetongue in this region.(3) In consideration of the situation prevailing in Sicily and Calabria, the same measures must be applied to those two newly infected regions.(4) The measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Italy shall prohibit the dispatch of animals of the Bluetongue susceptible species (all ruminants), of their semen, embryos and ova from the territory of Sicily and Calabria regions.Article 2The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3This Decision shall be reviewed in the light of the evolution of the situation and the results of the investigations and studies carried out by Italian authorities. This Decision shall apply until 30 November 2000.Article 4This Decision is addressed to the Member States.Done at Brussels, 7 November 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 253, 7.10.2000, p. 47.